FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 5, 2022

                                     No. 04-22-00724-CV

                     IN THE INTEREST OF K.A.W., ET AL., Children

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021PA01580
                           Honorable Raul Perales, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal was
filed. Id.

       Appellant’s brief was originally due on November 28, 2022. Neither the brief nor a
motion for extension of time to file the brief has been filed. It is therefore ORDERED that
appellant’s brief must be filed no later than December 12, 2022. Given the time constraints
governing the disposition of this appeal, requests for extension of time will be disfavored.


       It is so ORDERED on December 5, 2022.

                                                                   PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                                    CLERK